Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of species I in the reply filed on 11/09/21 is acknowledged. Claims 9-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear how the claims depends to the parent claims, for examination purpose it is considered as ;
Claim 5: The method of claim 4 wherein the molybdenum oxy-chloride is molybdenum tetrachloride oxide (MoOCl4) or molybdenum dichloride dioxide (MoO2Cl2).
Claim 14: The method of claim 13 wherein the molybdenum oxychloride is molybdenum tetrachloride oxide (MoOCl4) or molybdenum dichloride dioxide (MoO2Cl2).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 12 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Bhushan Zope et al (U. S. Patent Application: 2019/0067094, here after Zope).
Claims 1, 3-5, and 7 are rejected. Zope teaches a method, comprising: exposing a substrate to a metal oxy-halide precursor (MoO2Cl2) and a reducing agent (H2) to thereby deposit a film of the elemental metal (Mo) on the substrate [0097 last 3 lines, 0102-0103, 0105-0106]. Zope also teaches the flow rate of the molybdenum halide precursor may be less than 100 sccm [0103], and the flow rate of the reducing agent precursor is 15 slm[0107], in which the molar ratio of the reducing agent to the metal oxy-halide precursor is between 100:1 and 10000:1(considering PV=nRT). Zope also teaches the deposited film contains no more than 1 atomic percentage impurities (e.g. oxygen) [0125 lines 4-6].
Claim 2 is rejected as Zope teaches the film is deposited by atomic layer deposition [0099].
Claim 6 is rejected as Zope teaches the deposited film has impurity (also chlorine) concentration of less than 1 atomic percent [0125 lines 4-6], which is in fact covers the claim range. 
Claim 8 is rejected as Zope teaches the substrate temperature during deposition is between 500°C and 550°C [0098].
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bhushan Zope et al (U. S. Patent Application: 2019/0067094, here after Zope).
Claim 11 is rejected. Although Zope does not teach the detail of ALD apparatus, however the ALD apparatus has to have gas source container (charge vessels) attached to the reactor, and since the gas flow of reducing agent is much more than gas flow of molybdenum oxy halide (about 1000 more) [0103, 0107], therefore the total charge volume of the second set (reducing gas) is greater than that of the first set (molybdenum oxy halide precursor). 
Claims 11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhushan Zope et al (U. S. Patent Application: 2019/0067094, here after Zope), further in view of James A. Fair et al (U. S. Patent: 6844258, here after Fair).
Claim 11 is rejected. Zope teaches deposition in of ALD apparatus [0102], and the ALD apparatus has to have gas source container (charge vessels) attached to the 
Claim 13 is rejected. Zope teaches a method, comprising exposing a substrate to alternate pulses of the molybdenum oxychloride precursor and hydrogen to thereby deposit a film of elemental molybdenum on the substrate [0104, 0102, 0106]. Zope also teaches the flow rate of the molybdenum halide precursor may be less than 100 sccm [0103], and the flow rate of the reducing agent precursor is 15 slm[0107], in which the molar ratio of the reducing agent to the metal oxy-halide precursor is between 100:1 and 10000:1(considering PV=nRT).  Zoe also teaches the deposited film contains no more than 1 atomic percentage oxygen (any impurity) [025 lines 4-6]. Although Zope teaches the deposition is via ALD [0104], and therefore there should be charging vessels for molybdenum oxychloride precursor and also charging vessel for reducing 
Claim 14 is rejected as Zope teaches molybdenum oxyhalide is MoO2Cl2 [0102].
Claim 15 is rejected. Zope teaches the deposited film has impurity (also chlorine) concentration of less than 1 atomic percent [0125 lines 4-6], which is in fact covers the claim range. 
Claim 16 is rejected as Zope teaches the substrate temperature during deposition is between 500°C and 550°C [0098].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712